J-S70007-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                         IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

RODNEY CLARKE,

                            Appellant                      No. 2179 EDA 2014


                   Appeal from the PCRA Order June 25, 2014
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No.: CP-51-CR-0505591-1998


BEFORE: DONOHUE, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                              FILED DECEMBER 01, 2015

        Appellant, Rodney Clarke, appeals, pro se, from the dismissal of his

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§§ 9541-9546. The PCRA court concluded that Appellant is not eligible for

PCRA relief. We affirm.

        On June 1, 1999, Appellant entered a negotiated guilty plea to

homicide by vehicle while driving under the influence, and involuntary

manslaughter. He was sentenced to a term of not less than two nor more

than four years’ incarceration on the homicide by vehicle charge and a

consecutive     sentence      of   five   years’   probation   on   the   offense   of

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S70007-15


manslaughter. His probation was later revoked and on August 23, 2007, he

received a sentence of two-and-a-half to five years’ incarceration on the

manslaughter charge.         This Court affirmed judgment of sentence and our

Supreme Court denied allowance of appeal on May 13, 2010.

        Appellant filed a pro se PCRA petition on September 7, 2010.         The

PCRA court appointed counsel, who filed a Turner/Finley “no merit” letter.1

The court permitted counsel to withdraw.         On June 25, 2014, the court

dismissed the petition after issuing a Rule 907 notice (and Appellant’s

response). See Pa.R.Crim.P. 907(1). This timely appeal followed.

        Appellant raises one question for our review:

        1. Whether the PCRA court erred when dismissing Appellant’s
        timely Post-Conviction Relief collateral relief [sic] Act petition
        because he no longer is subject to a sentence pursuant to 42
        Pa.C.S.A. 9545(a)(1)(i)[?]

(Appellant’s Brief, at 2) (emphasis in original; most capitalization omitted). 2

        Appellant challenges the PCRA court’s dismissal of his petition, decided

on the ground that he is no longer serving a sentence for the crime at




____________________________________________


1
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
2
    The Commonwealth did not file a brief.




                                           -2-
J-S70007-15


issue.3 He claims entitlement to relief because he timely filed his petition.

(See id. at 7). We disagree.

       Our standard of review is well-settled.

       To the extent review of the PCRA court’s determinations is
       implicated, an appellate court reviews the PCRA court’s findings
       of fact to determine whether they are supported by the record,
       and reviews its conclusions of law to determine whether they are
       free from legal error. The scope of review is limited to the
       findings of the PCRA court and the evidence of record, viewed in
       the light most favorable to the prevailing party at the trial level.

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (citations omitted).

       In pertinent part, section 9543 of the PCRA provides:

              To be eligible for relief under this [PCRA] subchapter, the
       petitioner must plead and prove by a preponderance of the
       evidence all of the following:

                 (1) That the petitioner has been convicted of a crime
          under the laws of this Commonwealth and is at the time
          relief is granted:

                (i) currently serving a sentence of imprisonment,
           probation or parole for the crime[.]

42 Pa.C.S.A. § 9543(1)(i).

       Our [S]upreme [C]ourt has held that, to be eligible for relief
       under the PCRA, the petitioner must be “currently serving a
       sentence of imprisonment, probation or parole for the crime.”
       42 Pa.C.S.A. § 9543(a)(1)(i). As soon as his sentence is
       completed, the petitioner becomes ineligible for relief,
____________________________________________


3
  Appellant is currently an inmate at S.C.I. Benner in Bellefonte, apparently
on unrelated charges, possibly including the conviction for sexual crimes
against his daughter and granddaughter, or other crimes mentioned passim
in the certified record, some referenced in his brief. (See Appellant’s Brief,
at 3).



                                           -3-
J-S70007-15


       regardless of whether he was serving his sentence when
       he filed the petition. In addition, this [C]ourt determined in
       Commonwealth v. Fisher, 703 A.2d 714 (Pa. Super. 1997),
       that the PCRA precludes relief for those petitioners whose
       sentences   have    expired,   regardless   of    the  collateral
       consequences of their sentence. Id. at 716 (citations omitted).

Commonwealth v. Williams, 977 A.2d 1174, 1176 (Pa. Super. 2009)

(some case citations omitted) (emphasis added).

       Here, Appellant concedes his sentence expired in 2011.                    (See

Appellant’s Brief, at 5, 7).        Nevertheless, he maintains that because his

PCRA petition was timely, he              is   still entitled to   relief.   Appellant

misapprehends controlling authority. See Williams, supra at 1176. He is

ineligible for relief.4

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2015




____________________________________________


4
  Because we agree with the PCRA court that Appellant is ineligible for relief
under the “currently serving” requirement, we decline to address the
numerous other defects in his argument and brief which would otherwise
preclude relief.



                                           -4-